William H. Rehnquist: We'll hear argument now in number oh oh twelve fourteen, Alabama versus LeReed Shelton. General Pryor. [Inaudible]
William H. Pryor, Jr.: Thank you, Mr. Chief Justice, and may it please the Court. Thirty years ago in Argersinger versus Hamlin and then more than twenty years ago in Scott versus Illinois, this Court established the principle that, under the Sixth and Fourteenth Amendments, a State is not obligated to provide an indigent defendant in a misdemeanor case court appointed and taxpayer funded counsel, provided that the defendant is not actually imprisoned upon conviction. Eight years ago, in Nichols versus the United States, this Court reaffirmed that principle. The Supreme Court of Alabama distorted this well established and workable rule and held that a probated or suspended sentence, which actually liberates a defendant to return to free society, nevertheless triggers a right to court appointed and taxpayer funded counsel. There're three arguments that I would like to address...
William H. Pryor, Jr.: this mo- Do you...
Sandra Day O'Connor: do you concede that the State can never impose the original sentence of time in jail?
William H. Pryor, Jr.: Your Honor, obviously that is not a court a a question that this Court has directly addressed in either Argersinger or Scott.
Sandra Day O'Connor: I'm asking whether the State of Alabama concedes that it can't ever impose that original sentence.
William H. Pryor, Jr.: Our reading of of Scott is that th- that we cannot activate the suspended sentence.
Speaker: the court...
Sandra Day O'Connor: what happens in Alabama if if a a criminal defendant is convicted of a misdemeanor and placed on probation and then violates probation? Does that enable the State to impose the original sentence for violation of the probation?
William H. Pryor, Jr.: Yes, ordinarily it would.
Anthony M. Kennedy: Well, then we're jumping probably ahead into wh- what you're going to tell us, but while we're at this point,
William H. Pryor, Jr.: Right...
Anthony M. Kennedy: It It It seems to me that if i- if you say that the s- sentence cannot be reim- im- imposed, you're saying that the State courts are in the position of imposing a sentence th- th- that is s- s- s- s- s- s- s- s- something of a ruse.
William H. Pryor, Jr.: Well well, there's still a d- a risk of imprisonment, the same risk of imprisonment, under our reading of of Argersinger and Scott, that that is accompanied with the judgment of a mere fine.
Speaker: [Inaudible]
David H. Souter: you're you're treating the contempt proceeding, in effect, as a separate proceeding then, and I take it, though I'm not sure that I remember this from your briefs, I take it that on on your view of the way the scheme ought to operate in the contempt proceeding, before there could be any confinement on a finding of contempt, that counsel would have to be provided then if if the individual is indigent and didn't waive it.
William H. Pryor, Jr.: That That's...
Speaker: That's correct, Justice Souter.
David H. Souter: counseled proceeding that distinguishes your case from from the case that Mr. Fried argues for.
William H. Pryor, Jr.: That that's correct, Justice Souter.
Speaker: appointed...
William H. Rehnquist: from your point of view, General Pryor, what does the State gain by, as as opposed to what the Supreme Court of Alabama said, by following following your your line of reasoning? as I think as Justice Kennedy said, it it it imposes a sentence, but a sentence that everybody knows can't be enforced.
William H. Pryor, Jr.: The State gains the powerful tool of probation to rehabilitate an offender that the State believes is a good risk, a risk to return to free society who can be rehabilitated, d- depending on whatever mechanisms of probation have been adopted by the trial court.
Speaker: dangerous offenders and...
William H. Pryor, Jr.: provide counsel in more serious cases.
William H. Rehnquist: But wh- what w- ho- how effective is probation going to be if there isn't the threat of of a of a sentence in case of probation violation?
William H. Pryor, Jr.: I I I think, at a minimum, the the probation is going to be as effective as a judgment of a fine because the State is going to still have the flexible power of contempt, whether civil or criminal in nature, to ensure that its orders are followed and and will continue to exercise jurisdiction of the probationer during that period of...
Speaker: probation.
David H. Souter: is it the case in Alabama that probation cannot be imposed without a suspended sentence?
William H. Pryor, Jr.: That is correct.
Speaker: Justice S-
David H. Souter: wouldn't we have at least a more candid system or wouldn't the interaction of of Argersinger and and the Alabama system, as you view Argersinger, produce a more candid system if if we took the position that, no, they can't impose a suspended sentence, and Alabama would then presumably amend its laws so that probation could be imposed without imposing a suspended sentence, and you, on your view, would have your your contempt remedy.
William H. Pryor, Jr.: W- Alabama certainly has the freedom to adopt, I think, either system without running afoul of the Constitution, which is th- the issue before this Court.
Speaker: the mechanics of of it...
William H. Rehnquist: is there any State which imposes probation without a suspended sentence that you know of?
William H. Pryor, Jr.: I know from the amicus brief of the National Association of Criminal Defense Lawyers that there are some States that impose, in fact, pretrial probation, that that is something that...
Speaker: that...
William H. Rehnquist: post-trial, after a conviction?
William H. Pryor, Jr.: I I just don't know.
Speaker: General Pryor, I'm s-
Antonin Scalia: would the State have to to put somebody on probation un- unless unless it is the suspension of of a judgment of incarceration? I mean, can a State just go around saying you're going to be on probation?
Speaker: Well...
Antonin Scalia: to me the only the only reason it it it has that grip over the person is that th- is that th- it has a right to incarcerate him.
William H. Pryor, Jr.: the States certainly view that as an effective mechanism...
Speaker: in most...
Antonin Scalia: I'm not sure there's an alternative to it.
William H. Pryor, Jr.: I think that the that the Alabama legislature has the inherent power to define what a sentence is, whether a sentence is a fine, or whether a sentence is imprisonment.
Speaker: But...
David H. Souter: take it what they would do on that scheme would be to say, upon conviction of offense A, the court may impose probation, and if the conditions of probation are violated and are shown in a separate trial or proceeding to that effect, the violation itself can be punished.
Speaker: That's correct.
David H. Souter: if if Alabama wanted it.
William H. Pryor, Jr.: If Alabama wanted it.
Speaker: [Inaudible]
Sandra Day O'Connor: General Pryor, explain to me how some other States approach it.
Speaker: It's a...
Sandra Day O'Connor: deferred prosecution on condition that the the defendant abide by certain terms and conditions.
William H. Pryor, Jr.: That's That's correct.
Sandra Day O'Connor: And if if the defendant then doesn't live up to it, then it proceeds to trial.
William H. Pryor, Jr.: Then it proceeds...
Speaker: to trial.
Sandra Day O'Connor: States use a system like...
Speaker: that?
William H. Pryor, Jr.: believe the the b- the brief listed twenty-three States.
Anthony M. Kennedy: Well, these are pretrial diversion programs which have been very helpful in the drug context, but they're extremely expensive to administer.
William H. Pryor, Jr.: Absolutely.
Speaker: have the...
Sandra Day O'Connor: that any more unseemly than the ordinary plea bargain?
William H. Pryor, Jr.: Because at least in the in the in the case of the ordinary plea bargain, the defendant comes forward and admits the wrongdoing.
William H. Rehnquist: But She- Shelton was not given any pretrial diversion.
William H. Pryor, Jr.: That's correct, and Alabama doesn't have it in this context except with respect to drug offenders.
Ruth Bader Ginsburg: General Pryor, I can understand a line between a fine and any kind of confinement, and probation may involve no immediate incarceration, but it does involve what could be very significant restraints on a person.
William H. Pryor, Jr.: W- Justice Ginsburg, I'd say no for a couple of reasons.
Anthony M. Kennedy: Under your view, if you enforced the jail sentence through the contempt mechanism and reached the same result, I I take it you now have a second jury trial.
William H. Pryor, Jr.: Well, I I guess it would be dependent in part on the nature of the contempt proceeding.
Speaker: For more than twenty...
Anthony M. Kennedy: then but then the contempt is is is is is really not substitute of an equivalent for the pro- f- f- for the imposition of the suspended sentence.
Speaker: the suspended sent-
William H. Pryor, Jr.: That's absolutely right, although I I would argue that that the threat of imprisonmenent [: imprisonment] is still enough to give the probationer an incentive to follow the orders of the court.
William H. Rehnquist: Very well, General Pryor.
Charles Fried: [NS] Thank you, Mr. Chief Justice, and may it please the Court.
Speaker: I think it is...
Stephen G. Breyer: is that a red herring? Because I y- s- I got from your brief the impression that the the there's a practical problem that that a lot of States do without giving people lawyers.
Charles Fried: It do- it does work.
Speaker: recognized.
Anthony M. Kennedy: you do allow the possibility that counsel could be provided in the event the probation is revoked.
Charles Fried: I think that's a very real possibility.
Speaker: change...
John Paul Stevens: the rev- revocation hearing would not necessarily be whether he committed a crime.
Speaker: something. And he'd get...
John Paul Stevens: counsel to defend him against that.
Speaker: That is correct.
John Paul Stevens: the crime itself.
Charles Fried: That is correct.
Anthony M. Kennedy: Well, it would als- it would also cover, I take it, whether or not the plea was voluntarieen [: voluntary] and knowingly made originally.
Charles Fried: That could be brought up.
Speaker: It would not...
John Paul Stevens: that at the probation hearing you reexamine the validity of the original offense,
Speaker: the original conviction?
Charles Fried: Alabama is a good example of what is open at probation.
Speaker: depreciating...
John Paul Stevens: alternatives assume the original conviction is valid.
Charles Fried: I don't see why in those...
Speaker: proceedings, the lawyer...
Charles Fried: could not argue, look, you're asking whether this will depreciate the gravity of the original offense.
Speaker: sentence.
William H. Rehnquist: all pretty speculative, isn't it? Since that question doesn't confront us here?
Charles Fried: No question.
Stephen G. Breyer: Do we have any idea of the one point four million or to one point eight million people who are on probation for misdemeanors, of what percentage of those cases the the probation of the defendant was not offered a lawyer? I mean,
Speaker: the relevant feature...
Stephen G. Breyer: is...
Speaker: just that that's a rather,
Stephen G. Breyer: yeah.
Charles Fried: We try to infer that in the brief.
Speaker: attention.
William H. Rehnquist: Mr. Fried, and thank you for your participation as an amicus.
William H. Mills: [NS] Mr. Chief Justice, and may it please the Court.
William H. Rehnquist: Do you agree that neither of those cases squarely control the outcome here?
William H. Mills: I- i- it would be my position that Argersinger does by the some of the pronouncements that it makes.
William H. Rehnquist: Certainly the holding does not.
William H. Mills: The holding does not certainly.
Speaker: include...
Sandra Day O'Connor: Court basically said, fine only? Okay.
William H. Mills: Well, that that puzzled me somewhat when the State made that concession in its reply brief that this was in e- in effect a sham sentence.
Speaker: court to make...
Sandra Day O'Connor: case, what do we think about this?
William H. Mills: Perhaps we're we're dealing with a sham sentence.
Speaker: can't be enforced.
John Paul Stevens: clarify one thing for me? Did the Alabama Supreme Court endorse that view, or is that the Attorney General?
William H. Mills: That's the Attorney General's...
Speaker: view.
William H. Mills: What the Alabama appellate court and Supreme Court did was merely strike the the sentence.
Speaker: One of the...
Stephen G. Breyer: not is a matter of State law, isn't it? I mean I I don't know what the remedy should be for a sentence that's not not an enforceable sentence and the person writes it in the the judge writes in the book, suspended sentence.
William H. Mills: Well, I believe the Alabama Supreme Court said it was it was a matter of Federal law.
Stephen G. Breyer: That it be struck rather than just li- l- l- l- l- left to lie there unenforceable.
William H. Mills: I'm not not sure they articulated it in those terms, but their their basis for reaching the decision they reached was the the Federal cases that deal with the right of counsel.
David H. Souter: One of the things that didn't happen, we know for sure, in this case was that th- the- a- an an offer of counsel.
William H. Mills: Perhaps it was inadvertence, but the the Alabama rules of criminal procedure ha- have that a- as a part of the th- the processing of an- any case.
David H. Souter: In in any misdemeanor?
Speaker: Any criminal...
William H. Mills: prosecution, yes, sir.
David H. Souter: All right.
William H. Mills: N- no- not in those terms.
Speaker: rules...
William H. Mills: say where constitutionally required.
David H. Souter: So, they're not pr- providing counsel in these cases now because, I take it, the State's position is it's not constitutionally required.
William H. Mills: That's correct, Your Honor.
David H. Souter: At what point do they regard it as being constitutionally required? When the sentence can exceed six months or what?
Speaker: Well...
David H. Souter: getting at is I want to know I want your response to the argument that there is going to be a a great practical difference if we say, no, you may not impose sentences like this at all, even though they're merely suspended.
William H. Mills: From the th- the wording of the Alabama Rules of Criminal Procedure about appointment of counsel at the present time, I I would assume that the trial judge must go through the process outlined in Argersinger, that is, make the pretrial determination of whether imprisonment is a likely punishment in this particular case, and if if so, appoint counsel.
David H. Souter: Well, any imprisonment? One day of imprisonment?
Ruth Bader Ginsburg: Isn't that what...
Speaker: the Federal what Argersinger requires?
Speaker: Okay. But Alabama,
David H. Souter: in other words, is not doing something eccentric in this respect.
William H. Mills: That that's correct.
David H. Souter: The the only difference then between the cases in which c- misdemeanor cases, for example, in which counsel is offered, if an individual is indigent, and counsel is not offered are cases in which the judge says in advance I'm not going to put this guy away at all even if we convict him.
William H. Mills: Presumably that's th- the process that's being followed.
David H. Souter: Now, do you have do you have any basis to tell us what practical difference it would make if the judge m- said, well, I may impose a suspended sentence and therefore I will have to offer counsel because I read Argersinger as requiring that? Do you know what difference that would make in practical terms? How many cases would counsel have to be offered and pro- and potentially provided for where it's not being offered and potentially provided for now?
William H. Mills: I don't have any data that would would support that, but it but it would seem that if the trial judge makes the pretrial determination that any sentence, wheth- whether immediate or suspended, is warranted or maybe warranted in this particular case, that that counsel should be...
Speaker: appointed. Of course, that's the position...
David H. Souter: that.
William H. Mills: That's the position.
Ruth Bader Ginsburg: Mr. Mills, there is one thing that I think is a piece of information that that is in the record, and that is that most non-indigent misdeme- misdemeanors appear in court without counsel.
William H. Mills: That perhaps is correct.
William H. Rehnquist: True also isn't it true also, at least according to some of the statistics quoted in the that frequently these cases are not prosecuted by lawyers? They're simply plo- prosecuted by the arresting officer.
William H. Mills: That happens occasionally in in Alabama.
Speaker: So...
Sandra Day O'Connor: it would be constitutional for the State to offer i- the defendant at the outset the promise of imposition of a suspended sentence if counsel were waived?
William H. Mills: [NS] If If kn- knowingly waived, I I don't see a a constitutional problem with that.
Sandra Day O'Connor: Is that done sometimes in Alabama?
William H. Mills: I- it it is.
Sandra Day O'Connor: Mhm.
William H. Mills: It it is done.
Sandra Day O'Connor: Yeah.
William H. Mills: And, of of course, this is th- this is the distinction between the the pretrial diversion mechanism that was addressed earlier an- and a trial.
Anthony M. Kennedy: Well, pu- put put in its raw form, if the judge said, now, if if you agree not to have a counsel, I'll agree not to impose a jail sentence, th- that that wouldn't be permitted.
William H. Mills: Yes, sir, and and it seems if...
Speaker: I assume.
Anthony M. Kennedy: I assume it r- r- correct me if I'm wrong.
William H. Mills: I think that's correct.
William H. Rehnquist: The The jail sentence would not be for the original crime necessarily but perhaps just for breaking probation.
William H. Mills: Well, I I couldn't speak to all jurisdictions, but certainly un- under Alabama law, there would be no n- no way to impose a sentence for breaking probation.
William H. Rehnquist: Well, tha- tha- tha- that's what I mean.
William H. Mills: This, course, is correct in that this th- this is the the carrot and and and stick analogy which which...
Speaker: the S- the State's b-
Sandra Day O'Connor: misunderstood General Pryor's argument, but I thought he was here arguing no, he wouldn't impose the original sentence ever.
William H. Mills: I think that's what he he said.
Speaker: because he quit his job then since...
Sandra Day O'Connor: involve imposition of the original sentence.
Speaker: That was...
Sandra Day O'Connor: what I understood as...
Speaker: That would be something else.
William H. Mills: That that is that is for the contempt it- itself.
David H. Souter: What is your position in the case of the individual who refuses to pay the fine? No suspended sentence of incarceration, simply a sentence of a fine, and he refuses to pay it.
William H. Mills: I think this Court has addressed that issue that it constitutionally can, and I I assume there's no no impediment to that under Alabama law.
David H. Souter: Well, does is there is is there some tension between the position you take about the inability of the State to enforce a a condition of sentence or a condition of suspension and the position that you take or acknowledge about the ability to enforce the the sentence of fine? Why should the two cases be different?
William H. Mills: Well, I think th- the th- th- the difference is if if the suspended sentence is imposed, a person is being convic- imprisoned because he committed a crime.
Speaker: That would never...
David H. Souter: the fine is imposed, the fine is being imposed because the individual committed a crime.
William H. Mills: Well, th- this is true, but only if he willfully refuses to pay it wh- where he has the ability to do so.
Speaker: Well,
David H. Souter: is the is the difference that you're making willful? That that violations of the conditions of suspension are not willful and refusals to pay fine are willful?
William H. Mills: Well, I believe willfulness willfully refusing to pay the fine would be a a precondition to to a contempt sentence.
David H. Souter: All right.
William H. Mills: That that's...
David H. Souter: But that's just as that the the willfulness factor is the same in the refusal to abide by that condition as it is in the refusal to pay the fine.
William H. Mills: Well, the the the fine and the the w- contempt for w- willfully refusing to comply with some other condition, I I I could not distinguish those.
David H. Souter: No.
William H. Mills: Of course, l- let let me add one other thing about the contempt process to to enforce, u- under Alabama law, wouldn't save the State any money.
Antonin Scalia: But But it would only it would only undergo that expense where there has been a breach of the conditions of of probation.
William H. Mills: Well, I w- I would say one th- per- perhaps the the number of cases would not be as large as as might be anticipated.
William H. Rehnquist: Thank you, Mr. Mills.
Steven B. Duke: Mr. Chief Justice, may it please the Court, were this a petty offense prosecution, perhaps the only legitimate, appropriate question would be the one that has occupied the Court thus far this morning, but this is not a petty offense prosecution.
William H. Rehnquist: You're You're not saying it would guarantee counsel if if only a fine were imposed.
Steven B. Duke: Yes, Mr. Chief Justice.
William H. Rehnquist: Well, how do you reconcile that with Argens- Argersinger?
Steven B. Duke: Because Argersinger, Mr. Chief Justice, was a petty offense case.
William H. Rehnquist: Well, the but this wasn't the basis on y- the basis you're sus- s- su- submitting now wasn't the basis on which the Supreme Court of Alabama ruled, was it?
Steven B. Duke: It It was not the the rationale, but it w- it does support the result of the Alabama Supreme...
Speaker: Court's decision.
Stephen G. Breyer: thought that the main issue that we had here is the one we've been talking about, is you have to give a person a lawyer when it is a petty offense.
Speaker: I mean, and I...
Stephen G. Breyer: and I thought that that Mr. Fried's main point was don't do it because if you say you have to give a person a lawyer, where it's a petty offense and the only key thing is is a suspended sentence, I'll tell you there are a million, eight hundred thousand people who have received probation in petty offenses.
Speaker: S-
Stephen G. Breyer: So, you might know if that's really so if o- or which seems hard to get at, how many of those one point five million walking around probation people did were never offered a lawyer.
Speaker: Wh- What's We don't know. So, what are we supposed...
Stephen G. Breyer: to do?
Steven B. Duke: The the the studies that I've seen suggest that in misdemeanor petty misdemeanor cases, re- frequently the the people are offered a lawyer in a in a in a group and s- it's suggested that most of them don't need lawyers because they're not going to jail.
Speaker: not petty.
Stephen G. Breyer: petty offense because?
Steven B. Duke: Because the authorized sentence in this case was one year, which made the jury trial right guaranteed him a right to a jury trial under the Sixth Amendment, and s- because this was a criminal prosecution.
William H. Rehnquist: But the the question presented is this.
Steven B. Duke: Well, I I submit it does, Mr. Chief Justice, because as I suggested, Argersinger de- dealt with a petty offense.
Speaker: Both of Our cas- our cases have d- have...
William H. Rehnquist: r- r- reached different results on the on those two issues.
Steven B. Duke: But, Mr. Chief Justice, the the Scott opinion, which you wrote, did not actually address the serious offense six month distinction because the parties were not addressing it.
Antonin Scalia: Where do you get that from, that you're appealing to the text of the Constitution.
Steven B. Duke: All...
Speaker: [Inaudible]
Antonin Scalia: all misdemeanors criminal...
Speaker: offenses?
Steven B. Duke: criminal offenses but...
Speaker: they're not criminal prosecutions.
Antonin Scalia: say?
Steven B. Duke: Pardon?
Antonin Scalia: And what does the Constitution say?
Speaker: It says in...
Antonin Scalia: all criminal prosecutions.
Steven B. Duke: Yes.
Antonin Scalia: So, if you're appealing to the Constitution, you er and and and and you say it's clear language.
Steven B. Duke: I I don't think I have to argue that,
Speaker: Justice Scalia.
Antonin Scalia: if you rely on the text of the Constitution, which is what I thought you were doing.
Steven B. Duke: I'm saying that the right to a jury trial exists because and only because it's a criminal prosecution in the Sixth Amendment.
Antonin Scalia: Why? It's a criminal offense.
Speaker: arguing from the text...
Antonin Scalia: of the Constitution that says in all criminal prosecutions, it'd include petty misdemeanors as well as what you call major misdemeanors.
Steven B. Duke: I'm not arguing that all petty offenses are criminal prosecutions.
Antonin Scalia: I know you're arguing it.
Speaker: They are...
Antonin Scalia: or the- they the- they are not criminal...
Speaker: prosecutions?
Steven B. Duke: otherwise there would be a right to a jury trial.
Speaker: jury trial.
Stephen G. Breyer: has this Court held that there congruent right to a jury trial and...
Steven B. Duke: No.
Stephen G. Breyer: No.
Speaker: All right. Now, before I...
Stephen G. Breyer: wrote an an opinion signing on to that, I'd like to see it...
Steven B. Duke: Nor has it...
Speaker: I'd like everybody to have...
Stephen G. Breyer: What?
Steven B. Duke: Nor has it held otherwise.
Stephen G. Breyer: Fine.
Speaker: we do with this case?
Steven B. Duke: then I urge the Court to at least reserve the issue of what is the appropriate right to counsel in a serious offense where, as in this case, the defendant has a constitutional right jury trial.
Ruth Bader Ginsburg: But the jury trial line is six months' imprisonment, isn't it?
Steven B. Duke: Yes.
Ruth Bader Ginsburg: And here, under Argersinger, it could be one day.
Steven B. Duke: Argersinger dealt with a stop-gap issue about where there's no right to a jury trial, can we n- deny counsel, and Argersinger said no, not if you send the m- person to prison because that's the basic due process proposition.
David H. Souter: Well, it doesn't follow that he could be sent to jail without providing him a lawyer in the subsequent proceeding.
Speaker: [Inaudible]
David H. Souter: I mean, in Nichols, after all, we had another conviction, and we had a lawyer representing the individual when the question came up whether the first conviction should be considered and so on.
Speaker: would...
David H. Souter: be a subsequent proceeding, and there would at least this is not the position he's arguing for this morning, but it would be consistent with his position that counsel be provided in that subsequent proceeding.
Steven B. Duke: Yes, but the crucial difference is that the defendant under this proceeding that Mr. Fried is is urging the Court to approve the defendant would be sent to jail without his guilt ever being determined in a criminal trial in which he was repretented [: represented] by counsel.
William H. Rehnquist: Thank you, Mr. Duke.
William H. Pryor, Jr.: Thank you, Mr. Chief...
Speaker: Justice.
Anthony M. Kennedy: what was the a- a- assuming that Mr. Fried's position is adopted by the Court, what is the maximum time that the Alabama trial judge could sentence the violator to? What's the maximum time in prison?
William H. Pryor, Jr.: The suspended sentence was thirty days...
Speaker: The suspended sentence of thirty da-
William H. Pryor, Jr.: That's that's correct.
Stephen G. Breyer: Can I ask you before...
Speaker: d-  d-
Stephen G. Breyer: There are at the bottom line of the Alabama Supreme Court has two s- phrases in it.
William H. Pryor, Jr.: Right.
Stephen G. Breyer: Then it goes to say, we tell everybody to the trial court vacate that aspect which imposed the suspended jail time.
William H. Pryor, Jr.: We're we're trying to make sense, as we understand it, of of the application of the rule of actual imprisonment.
Speaker: activate the suspended sen-
Stephen G. Breyer: about your I I just want to know if you agree or you disagree with their part which says we reverse that aspect...
Speaker: of the sentence.
William H. Pryor, Jr.: No no, Justice Breyer, I don't agree with that.
David H. Souter: Let me ask you one more question.
William H. Pryor, Jr.: Were were...
David H. Souter: Were motor vehicle cases...
Speaker: because the...
David H. Souter: motor vehicle cases take you out of this problem, I assume, in fine situations because if the fine isn't paid, the motor vehicle I mean, the the the the the motor vehicle laws simply provide a a a purely civil administrative means of of remedying the problem.
William H. Pryor, Jr.: No, I don't.
William H. Rehnquist: Thank you, General Pryor.